Exhibit 10.13(a)

Revised Schedule to Severance Agreement

Horace Mann Educators Corporation (“HMEC”) and Horace Mann Service Corporation
(“HMSC”) entered into severance agreements for change of control with the
following persons on the dates shown. These agreements are substantially similar
to the one included as Exhibit 10.13 to HMEC’s Annual Report on Form 10-K for
the year ended December 31, 2012 except that the multiple of the highest annual
compensation received by the employee in the five preceding years used to
determine a one-time cash payment is equal to the duration listed below.

 

Employee

  

Duration

  

      Original        

Agreement Date

  

Replacement

Agreement Date

Ann M. Caparrós

   2.9 years        March 1994    December 2011

Paul D. Andrews

   2 years        July 2001    December 2011

Bret A. Conklin

   2 years        January 2002    December 2011

Dwayne D. Hallman

   2 years        January 2003    December 2011

Ricky A. Renner

   2 years        July 2001    December 2011

Robert E. Rich

   2 years        February 2001    December 2011